Case 9:19-cr-80172-RAR Document 31 Entered on FLSD Docket 12/27/2019 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-80172-CR-RUIZ


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  ALEXANDER MIGUEL GONCALVES ESTEVES,

        Defendant.
  ________________________________________________/


        DEFENDANT ESTEVES’ MOTION FOR A DOWNWARD VARIANCE

         Defendant, Alexandre Miguel Goncalves Esteves, through undersigned

  counsel, moves this Court to consider a downward variance, based on the following:

         1. Defendant does not object to the calculation of the offense level but notes

  that the Government has indicated that pursuant to its obligations under the plea

  agreement it will be recommending a sentence within the guideline range

  recommended by the parties, i.e., 18 to 24 months.

         2. In regard to this Court’s consideration of a downward variance, the defense

  initially notes that Mr. Esteves not only has zero criminal history points, he has no

  prior involvement with the criminal justice system whatsoever. He qualifies as a

  “non-violent first offender” as defined under Application Note 4 to §5C1.1. That

  application note instructs that the Court should consider imposing a sentence other

  than a sentence of imprisonment where the defendant falls within zone A or B of the


                                            1
Case 9:19-cr-80172-RAR Document 31 Entered on FLSD Docket 12/27/2019 Page 2 of 3




  Sentencing Table.    Although Mr. Esteves does not fall within those zones, the

  rationale behind Application Note 4 should apply so as to encourage this Court to

  impose a downward variance for this non-violent first offender. In fact, studies by

  the United States Sentencing Commission indicate that individuals with no prior

  convictions or arrests are most likely not to recidivate. See Recidivism and The

  “First Offender” (2004) and Recidivism Among Federal Offenders: A Comprehensive

  Overview (2016).

        3. Similarly, those same studies by the United States Sentencing Commission

  reveal that individuals of Mr. Esteves age, background and education are less likely

  to. Id.

        4. In addition, the circumstances that gave rise to this offense stemmed from

  a consensual relationship that began when a fellow employee in his employer’s

  human resources department kindly agreed to assist Mr. Esteves in obtaining

  medical care for a severe heart condition. Mr. Esteves became very detached to her

  and did not properly handle her decision to withdraw from the relationship. The

  time he has now spent in jail will hammer home that he must accept her decision.

        5. Lastly, due to his not having legal status in this country, Mr. Esteves has

  had to endure difficult incarceration in various county jails. He has had a number

  of hospital visits stemming from his health issues.             Any post-sentencing

  incarceration will be served behind bars in that he is ineligible for a prison camp due

  to his immigration status. Thus, his incarceration is much more severe than that of




                                            2
Case 9:19-cr-80172-RAR Document 31 Entered on FLSD Docket 12/27/2019 Page 3 of 3




  a first-time offender who is released on bond pending sentencing and is then afforded

  self-surrender to a prison camp.

        WHEREFORE, Defendant requests that this Court consider a downward

  variance.

                                           Respectfully submitted,

                                           MICHAEL CARUSO
                                           FEDERAL PUBLIC DEFENDER

                                           By: s/Robert E. Adler
                                           Robert E. Adler
                                           Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Florida Bar No. 259942
                                           450 S Australian Avenue, Suite 500
                                           West Palm Beach, Florida 33401
                                           (561) 833-6288 - Telephone
                                           robert_adler@fd.org – Email



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on December 27, 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.       I also certify that

  the foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                           s/Robert E. Adler
                                           Robert E. Adler


                                             3
